DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to the papers filed December 21, 2020.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 1, 13, 19-20, 24, 28-29, 31-32, 38, 40-42, and 94 are currently pending and have been examined herein. 

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 1, 13, 19, 20, 28, 29, 31, 32, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004).  
Regarding Claim 1 Taylor teaches a high throughput pool and real time PCR based strategy for malaria detection.  Taylor teaches that blood was collected and prepared as a thick smear and applied to filter paper. Blood smears were interpreted on site by a microscopist. Filter papers with blood spots were placed in individual bags and transported to the US where 3 0.6 cm diameter punches were punched from each card and deposited into a single well of a 96 well deep well plate.  Genomic DNA from plates of punches was extracted using a QIAamp 96 DNA blood kit.  Genomic DNA was eluted into 150 µl of eluate and stored at 4ºC.  Taylor teaches that microscopy positive samples were individually tested in duplicate using 4µl of extracted DNA.  For microscopy negative samples, the optimal pool size for testing was determined and 10 µl quantities of these samples were combined in pools of 4.  Pools were then amplified in 25 µl reactions mixtures consisting of 8 µl of pooled genomic DNA and reagent concentrations identical to those used for the pan species assay (see page 513 col 1-2, Fig 1). Taylor teaches that if a pool tests positive, the individual samples comprising the pool are evaluated in a second round of testing (page 512, col 2, Fig 1). Thus Taylor teaches a method of testing a sample aliquot containing blood cells (the filter papers with blood spots) for the presence of a pathogen (malaria). The method of Taylor comprises providing a sample aliquot (0.6 cm diameter 
Regarding Claim 13 Taylor teaches that genomic DNA was eluted into 150 µl of eluate and stored at 4ºC.  Taylor teaches that for microscopy negative samples, the optimal pool size for testing was determined and 10 µl quantities of these samples were combined in pools of 4 (see page 513 col 1-2, Fig 1).  Therefore ~6.5% of the volume of each of the lysed sample aliquots (gDNA) are pooled. 
Regarding Claim 19 Taylor teaches that if a pool tests positive, the individual samples comprising the pool are evaluated in a second round of testing (page 512, col 2, Fig 1).
Regarding Claim 20 Taylor teaches the analysis of peripheral blood which contains white blood cells and red blood cells (page 512, col 1 and page 514, col 1).
Regarding Claim 28 Taylor teaches a method wherein the testing step tests for the presence of a pathogen derived target (18S rRNA) released from the blood cells by the reagent, wherein the pathogen derived target is a parasitic organism (malaria-is caused by Plasmodium falciparum, Plasmodium malaria, ovale) (see page 513, col 1, Table 1). 

Regarding Claim 31 Taylor teaches a method the pathogen is a parasitic organism (malaria-is caused by Plasmodium falciparum, Plasmodium malaria, ovale) (see page 513, col 1, Table 1).
 Regarding Claim 32 Taylor teaches a method wherein the pathogen derived target is a RNA target (18S rRNA) (see page 513, col 1 Table 1). 
	Regarding Claim 41 Taylor teaches that the testing step comprising performing a nucleic acid amplification (PCR) and detection reaction to detect a pathogen derived target in the pooled lysate  (see page 513, col 1 Table 1). 
	Taylor does not teach a method comprising pooling 20 to 200 lysed sample aliquots to form a pooled lysate (clm 1). 
However Edouard teaches pooling groups of 20 samples.  Edouard teaches that they screened 2,380 nasopharyngeal swabs by RT-PCR to detect their rates of Streptococcus pneumoniae, Haemophilus influenzae, and Klebsiella pneumoniae carriage. DNA was extracted using a Macherey-Nagel NucleoSpin-96 kit. A total of 119 pools containing 80 µl of DNA from 20 patients was frozen for 4 h at 20°C, lyophilized and redissolved in 80 µl of sterile water. The DNA was then subjected to RT-PCR analysis (page 1002, col 1).  Edouard teaches that this strategy is efficient and yields a high specificity (86%) and a high sensitivity (96%) (page 1002, col 2 and Table 1). Thus Edouard teaches a method comprises providing a sample aliquot from a plurality of samples (the 2,380 nasopharyngeal swabs),  separately contacting each of the sample 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Taylor by pooling 20 lysed samples as suggested by Edouard.  One of skill in the art would have been motivated to providing a sample aliquot from a plurality of samples, separately contact each of the sample aliquots with a lysis reagent, pool 20 of the lysed samples to produce a pooled lysate and test the pooled lysate for the presence of a pathogen particularly since Edouard teaches that their strategy of pooling 20 lysed samples was efficient and yields a high specificity (86%) and a high sensitivity (96%) (page 1002, col 2 and Table 1). Further the skilled artisan would have been motivated to pool 20 lysed samples because Edouard teaches that in this study, a total of 2,623 test would be saved by pooling groups of 20 samples rather than conducting 7,140 individual tests. Further Edouard teaches that 85 hours would be needed to run 7,140 tests and only 55 hours is needed to run the tests with pooling.  Further the costs were greatly reduced with pooling (page 1002, col 2, Table 2).
 
Using QPCR as a method to determine gene expression was routinely used in the art before the effective filing date of the claimed invention demonstrated by Warrington et al and thus it would have been obvious to an ordinary artisan to have determined gene expression using QPCR particularly since Warrington et al teach that while there are discrepancies in the precise .

6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) as applied to claim 1 above and in further view of Rebound (US 2011/0129931 6/2/2011).
	The teachings of Taylor and Edouard are presented above. 
The combined references do not teach a method wherein each sample aliquot is contacted with the lysis reagent at a volume ratio of sample aliquot to lysis reagent that is from about 1:2 to about 1:10 (v/v).
However Rebound teaches a method wherein a blood sample may be mixed with a lysis buffer solution such that the volume ratio of NH4Cl (having a concentration of about 150 mM) the blood ranges from 1:1 to 1:10 (para 0069). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Taylor and Edouard so that each sample aliquot is contacted with the lysis reagent at a volume ratio of sample aliquot to lysis reagent that is from about 1:2 to about 1:10 (v/v) as suggested by Rebound. Determining the optimum sample to lysis reagent volume ratio would have been obvious to one of ordinary skill in the art and well within the skill of the art.   As discussed in MPEP 2144.05(b), “(w)here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(b):
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 

“A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).”


7.	Claims 38 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) as applied to claims 1, 28, and 29 above and in further view of Linnen (US 2006/0134609 Pub 6/22/2006).
	The teachings of Taylor and Edouard are presented above. 
The combined references do not teach a method wherein the testing step (d) comprises contacting the pooled lysate with a capture probe and an immobilized probe, the capture probe having a first segment complementary to the nucleic acid target, and a second segment complementary to the immobilized probe, wherein the nucleic acid target binds to the capture probe, and wherein the bound capture probe binds to the immobilized probe (clm 38). The combination does not teach a method further comprising contacting the pooled lysate with a solid support configured to immobilize the target, wherein the solid support is a magnetic solid support and separating the immobilized target from the pooled lysate (clm 94).
However Linnen discloses an assay that employs a capture probe that hybridizes to a target nucleic acid sequence (SARs derived nucleic acid) and includes a tail portion that allows the target nucleic acid to be separated from other components of the sample. The tail portion is preferably a base sequence that hybridizes to a complementary sequence immobilized on a solid 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Taylor and Edouard by contacting the pooled lysate with a capture probe and an immobilized probe, the capture probe having a first segment complementary to the nucleic acid target, and a second segment complementary to the immobilized probe, wherein the nucleic acid target binds to the capture probe, and wherein the bound capture probe binds to the immobilized probe as suggested by Linnen.  It would have been obvious to have modified the method of Taylor and Edouard for the benefit of being able to separate the target nucleic acid from other components of the sample.  As discussed by Linnen this effectively concentrates the target nucleic acid (relative to its concentration in the test sample) and separates the target nucleic acid from amplification inhibitors which may be present in the test sample (see para 0145). Further, it would have been obvious to have modified the method of Taylor and Edouard by using a magentic bead solid support for the benefit of being able to separate the target nucleic acid from other components of the sample using a magnet.  

8.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) .
	The teachings of Taylor and Edouard are presented above.
	The combined reference do not teach a method comprising performing a transcription mediated amplification of the nucleic acid target and detecting the resulting amplification product with a detection probe (clm 40).
	However Busch discloses a West Nile virus Transcription-Mediated Amplification system (Procleix WNV Assay, Gen-Probe and Chiron). This technique involves lysis of viral particles in plasma, either from individual donations or from a minipool of plasma specimens from 16 donations and the isolation of West Nile virus RNA with the use of probes bound to magnetic beads, amplification with the use of RNA transcription, and subsequent detection by a chemiluminescent probe.  All samples within a reactive minipool are then tested individually. The assay has an analytical sensitivity of approximately 4 RNA copies per milliliter when used for individual donations (50 percent limit of detection by probit analysis of dilutions of West Nile virus standards) and a sensitivity of approximately 45 copies per milliliter when used for minipool testing (page 461 col 1-2). 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Taylor  and Edouard by performing a transcription mediated amplification of the nucleic acid target and detecting the resulting amplification product with a detection probe as suggested by Busch.  One of skill in the art would have been motivated to perform a TMA of the nucleic acid target and then detect the resulting amplification product with a detection probe since Busch teaches that the assay has an analytical sensitivity of approximately 4 RNA copies per milliliter when used for individual . 

9.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Journal of Clinical Microbiology 2/2010 Vol 48 No 2 pages 512-519) in view of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004) as applied to claim 1 above and in further view of Erbacher (US 2009/0018323 Jan 15, 2009).
	The teachings of Taylor and Edouard are presented above.
	The combined reference do not teach a method that is performed without a centrifugation step (clm 42). 
	However Erbacher provides a method for isolating nucleic acids, preferably genomic DNA, from blood, which in particular avoids time consuming and above all laborious centrifugation steps and which in particular can be automated (para 0006).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Taylor and Edouard by so that it does not require any centrifugation steps as suggested by Erbacher.  One of skill in the art would have been motivated to modify the method of Taylor and Edouard by eliminating the centrifugation steps since they were considered to be time consuming and laborious. 

Response To Arguments

10.	In the response the Applicants traversed the rejections made under 35 USC 102/103.  Applicants state that claim 1 has been amended and now recites “pooling 20 to 200 of the lysed sample aliquots of step (b) to form a pooled lysate.” Applicant argue that neither Taylor nor any of the other cited references teach or suggest “pooling 20 to 200” samples.  
	This argument has been fully considered and is persuasive.  The 102 rejection over the prior art of Taylor has been withdrawn.  However new art rejections have been set forth above which address the limitation of “pooling 20 to 200” samples.
	Additionally the Applicants argue that Example 3 demonstrates that even for pools of 20 or 200 lysed samples, excellent sensitivity can still be obtained.  As seen in Table 4, Lysate Aliquot Numbers 2, 3, 6 and 9 all included positive samples and were detected in all five replicates of the undiluted (~ 1 p/ml) samples. As can be seen in the 1:20 column in Table 4, all replicates containing positive samples tested positive despite the 1:20 dilution. In other words, the detection sensitivity was still 100% when the lysate is diluted to 1:20. Moreover, even in the 1:200 pool, most of the replicates tested positive, and the detection sensitivity is close to 100%. Thus, the data in Table 4 show that even when 20 to 200 of the lysed sample aliquots form a pooled lysate, excellent sensitivity can still be obtained. They further argue that Example 1 of the specification compares the method of lysing infected hamster blood and then diluting the lysed sample in additional lysis buffer, to a method where the same hamster blood is first diluted with normal blood and then lysed. As noted from the data in Table 2 reporting the results of this comparison, lysing blood cells before pooling (Condition A) permits positive results to be detected down to extremely low levels of particles with 100% detection at 0.18 p/ml and 
The Applicants argue that it was completely unexpected that pooling 20-200 samples in combination with lysing blood cells before pooling, as presently claimed, would still permit the detection of positive samples at the high dilution levels entailed by pooling of such a large number of samples. Nothing in any of the cited references teaches or suggests these advantageous results of the claimed invention. These unexpected results could not otherwise have been predicted by those having ordinary skill in the art. As such, even if a prima facie showing of obviousness has been established, these unexpected results would effectively rebut any such showing.
The Examples in the specification and the Applicants arguments have been fully considered but are not persuasive. First of all arguments of counsel cannot take the place of evidence in the record and examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results.  It is further noted that in order for an unexpected results argument to be persuasive, the unexpected result must actually be unexpected and of statistical and practical significance.  Based on the teachings of Edouard (Journal of Clinical Microbiology March 2015 (pre-pub online 12/31/2014) Vol 53 No 3 pages 1002-1004), the examiner does not agree that it is unexpected that a method of pooling 20 lysed samples and then detecting the presence of a pathogen in the sample would have excellent sensitivity.  As discussed above, Edouard teaches that they screened 2,380 nasopharyngeal swabs by RT-PCR to detect their rates of Streptococcus pneumoniae, Haemophilus influenzae, and Klebsiella pneumoniae carriage. DNA was extracted using a Macherey-Nagel NucleoSpin-96 kit. A total of 119 pools containing 80 µl of DNA from 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634